Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-22 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts individually or in combination discloses”
“wherein each of the first image signal line and the fourth image signal line is supplied a first color signal for a first color, the second image signal line is supplied a second color signal for a second color different from the first color, the third image signal line is supplied a third color signal for a third color different from the second color, the first image signal line includes a first bypass line formed along the first region in a frame region between the first region and the display region, the second image signal line includes a second bypass line formed along the first region in the frame region, the third image signal line includes a third bypass line formed along the first region in the frame region, the fourth image signal line includes a fourth bypass line formed along the first region in the frame region, and the fourth bypass line is arranged next to the first bypass line along the first region”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fukushima et al., US PGPUB 2017/0278472 discloses for example, the image signal that corresponds to the first color is supplied to the first signal line SL1 and the second signal line SL2 from the controller 60; the potentials of the first pixel electrodes Px1, the second pixel electrodes Px2, the third pixel electrodes Px3, and the fourth pixel electrodes Px4 are controlled; and the optical operation of the display layer 30 is performed. At this time, the intensity of the light of the first color is controlled by the light passing through the first color filters F1. The image signal that corresponds to the second color is supplied to the third signal line SL3 and the fourth signal line SL4 from the controller 60; the potentials of the fifth pixel electrodes Px5, the sixth pixel electrodes Px6, the seventh pixel electrodes Px7, and the eighth pixel electrodes Px8 are controlled; and the optical operation of the display layer 30 is performed. At this time, the intensity of the light of the second color is controlled by the light passing through the second color filters F2. The image signal that corresponds to the third color is supplied to the fifth signal line SL5 from the controller 60; the potentials of the ninth pixel electrodes Px9 and the tenth pixel electrodes Px10 are controlled; and the optical operation of the display layer 30 is performed. At this time, the intensity of the light of the third color is controlled by the light passing through the third color filters F3
Ohashi et al., US PGPUB 2019/0121180 discloses, as shown in figs. 2 and 3, a display device of the inner surface side of the CF substrate 11A, a light blocking portion (black matrix) 26 for, e.g., preventing color mixing by partitioning adjacent color filters 25 is provided in an area extending across the display region AA and the non-display region NAA. The light blocking portion 26 has a lattice shape overlapping the gate wires and the source wires in the display region AA.

Evans et al., US PGPUB 2017/0123452 discloses an electronic display comprises plurality of layers include a substantially transparent region disposed above the camera. The substantially transparent region allows light from outside to reach the camera, enabling the camera to record an image. In another embodiment, the color filter layer does not include a substantially transparent region, and the camera records the light from the outside colored by the color filter layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/26/2022